888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles S. BOSTIC, Plaintiff-Appellant,v.Nathan RICE, Mike Lamm, J.R. Moody, Defendants-Appellees.
No. 88-7203.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Oct. 11, 1989.

Charles Sonny Bostic, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles S. Bostic appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bostic v. Rice, C/A No. 87-875-CRT (E.D.N.C. May 25, 1988).  We deny appellant's motions for injunctive relief, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.